DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2020 has been entered.
Claim Objections
Claims 1, 3, 12-15, and 25-26 are objected to because of the following informalities:
 	In claim 1, line 13, “the nanocrystalline alloy ribbon to exhibit” should read –the nanocrystalline alloy ribbon exhibiting--.
	In claim 3, line 2, “wherein the nanocrystalline alloy ribbon is to exhibit” should read –wherein the nanocrystalline alloy ribbon exhibits--.
	In claim 12, line 14, "wherein the nanocrystalline alloy ribbon to exhibit” should read –wherein the nanocrystalline alloy ribbon exhibits--.
	In claim 13, line 6, “then held at the holding temperature” should read –then holding at the predetermined holding temperature--.
In claim 14, line 5, “the ribbon” should read –the nanocrystalline alloy ribbon--.
In claim 15, line 4, “the ribbon” should read –the nanocrystalline alloy ribbon--.
In claim 25, line 13, “the nanocrystalline alloy ribbon to exhibit” should read –the nanocrystalline alloy ribbon exhibiting--.

In claim 26, lines 1-2, “wherein the nanocrystalline alloy ribbon is to exhibit” should read –wherein the nanocrystalline alloy ribbon exhibits--.
 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “a temperature between 400 °C and 500 °C,” which renders the claim indefinite, because it is unclear whether or not this limitation is inclusive of the endpoints 400 °C and 500 °C. For the purposes of examination, claim 16 is given the broadest reasonable interpretation such that the limitation “a temperature between 400 °C and 500 °C” is interpreted as a temperature in a range from 400 °C to 500 °C, which is inclusive of the endpoints 400 °C and 500 °C.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-16, and 25-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (US 2011/0272065), as cited in the IDS dated 6/15/2016.
Regarding claim 1, Ohta et al. teaches a nanocrystalline alloy ribbon comprising an alloy composition represented by Fe100−x−y−zAxByXz, wherein A is Cu and/or Au, X is at least one element selected from the group consisting of Si, S, C, P, Al, Ge, Ga and Be, and x, y and z are numbers (by atomic %) meeting the conditions of 0<x≦5, 10≦y≦22, 1≦z≦10, and x+y+z≦25, which satisfies or overlaps with the instantly claimed ranges. (Abstract, [0012]). Note that the preferred element for A is Cu and the preferred element for X is Si. ([0048], [0050]). Furthermore, the amount x of the element A Is preferably 0.5-1.6% and the amount y of B is preferably 12-20%. ([0048], [0050]). Ohta et al. further teaches that part of Fe may be substituted by at least one element selected from Ni, Mn, Co, V, Cr, Ti, Zr, Nb, Mo, Hf, prima facie case of obviousness exists. See MPEP §2144.05.
Further regarding claim 1, Ohta et al. teaches that its nanocrystalline alloy ribbon comprises a local structure having nanocrystals with average diameters of 60 nm or less, which overlaps with the instantly claimed range of less than 40 nm, dispersed at a volume fraction of 50% or more in an amorphous matrix. (Abstract, [0012]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Ohta et al. further teaches that its nanocrystalline alloy ribbon has a radius of ribbon curvature of 0.65 m (i.e. 650 mm) or more, which satisfies the instantly claimed range of at least 200 mm. (Table 9).
Note that the limitation “heat-treated” is a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP §2113.
Ohta et al. does not explicitly teach that its alloy ribbon has a magnetic induction at 80 A/m exceeding 1.6T and below 1.75T and a coercivity Hc of less than 6.5 A/m. ([0045]). Furthermore, Ohta et al. teaches that its alloy ribbon was heat treated, but does not explicitly teach that it exhibits a core loss of 1.5 T and 50 Hz of less than 0.27 W/kg. ([0080]-[0082]).

This process is substantially identical to the process described in paragraph [0027] of Applicant’s specification, comprising heating a nanocrystalline alloy ribbon at an average heating rate of more than 50 °C/sec. from room temperature or higher to a predetermined holding temperature ranging from 430 °C to 530 °C, and holding the ribbon at the holding temperature for less than 90 min.
Therefore, one of ordinary skill in the art would expect the alloy ribbon of Ohta et al. to have a magnetic induction at 80 A/m exceeding 1.6 T and below 1.75T, a coercivity Hc of less than 6.5 A/m, and a core loss at 1.5 T and 50 Hz of less than 0.27 W/kg, as the alloy ribbon of Ohta et al. is of a substantially identical composition and microstructure and is produced by a substantially identical process. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.  
Regarding claim 2, Ohta et al. does not explicitly teach that its nanocrystalline alloy ribbon has a B80/Bs ratio of 0.92 to 0.98, where B80 is magnetic induction at 80 A/m.
However, Ohta et al. teaches a nanocrystalline alloy ribbon with a substantially identical composition and microstructure, as discussed above regarding claim 1. Furthermore, Ohta et al. teaches that its alloy ribbon is made by a substantially identical process comprising heating the alloy ribbon at an average heating rate of 100°C/min or higher from preferably about 250°C or higher or 300°C or higher to 
This process is substantially identical to the process described in paragraph [0027] of Applicant’s specification, comprising heating a nanocrystalline alloy ribbon at an average heating rate of more than 50 °C/sec. from room temperature or higher to a predetermined holding temperature ranging from 430 °C to 530 °C, and holding the ribbon at the holding temperature for less than 90 min.
Therefore, one of ordinary skill in the art would expect the alloy ribbon of Ohta et al. to have a B80/Bs ratio of 0.92 to 0.98, as the alloy ribbon of Ohta et al. is of a substantially identical composition and microstructure and is produced by a substantially identical process. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.  
Regarding claim 3, Ohta et al. teaches that its alloy ribbon has a Bs of 1.7 T or more, which overlaps with the instantly claimed range. ([0045]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. 
Regarding claim 5, Ohta et al. teaches that the content of Fe is 75 atomic % or more. ([0045]).
Regarding claim 6, Ohta et al. teaches a nanocrystalline alloy ribbon comprising an alloy composition represented by Fe100−x−y−zAxByXz, wherein A is Cu and/or Au, X is at least one element selected from the group consisting of Si, S, C, P, Al, Ge, Ga and Be, and x, y and z are numbers (by atomic %) meeting the conditions of 0<x≦5, 10≦y≦22, 1≦z≦10, and x+y+z≦25, (Abstract, [0012]). Note that the preferred element for A is Cu and the preferred element for X is Si. Therefore, Ohta et al. teaches that its preferred embodiments may consist of Fe, Cu, B, and Si. Furthermore, Ohta et al. teaches numerous examples where its alloy ribbon consists of Fe, Cu, B, and Si. See tables.
prima facie case of obviousness exists. See MPEP §2144.05. Furthermore, note that Ohta et al. teaches that Ti, Mo, Nb, Zr, Ta, Hf, and W are optional elements (i.e., total of these may be 0%), which satisfies the range of below 0.2 atomic percent in the instant claim 9.
Regarding claims 10 and 11, Ohta et al. teaches that part of Fe may be substituted by at least one element selected from the group consisting of Re, Y, Zn, As, In, Sn, and rare earth elements in a total amount of 5% or less, preferably 1.0% or less (corresponding to “b”), which satisfies or overlaps with the instantly claimed ranges. ([0053]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Furthermore, note that Ohta et al. teaches that these are optional elements (i.e., total of these may be 0%), which satisfies the instantly claimed ranges.
Regarding claims 12-16, note that these claims set forth product-by-process limitations. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP §2113. The process limitations recited in claims 12-16 imply that the product created by such a process is merely the nanocrystalline ribbon according to claim 1. No further implications are apparent or derived from the product-by-process limitations as set forth. Ohta et al. renders the alloy ribbon of claim 1 obvious, as discussed above, and therefore satisfies the limitations of claims 12-16.

Regarding claim 25, Ohta et al. teaches a nanocrystalline alloy ribbon comprising an alloy composition represented by Fe100−x−y−zAxByXz, wherein A is Cu and/or Au, X is at least one element selected from the group consisting of Si, S, C, P, Al, Ge, Ga and Be, and x, y and z are numbers (by atomic %) meeting the conditions of 0<x≦5, 10≦y≦22, 1≦z≦10, and x+y+z≦25, which satisfies or overlaps with the instantly claimed ranges. (Abstract, [0012]). Note that the preferred element for A is Cu and the preferred element for X is Si. ([0048], [0050]). Furthermore, the amount x of the element A Is preferably 0.5-1.6% and the amount y of B is preferably 12-20%. ([0048], [0050]). Ohta et al. further teaches that part of Fe may be substituted by at least one element selected from Ni, Mn, Co, V, Cr, Ti, Zr, Nb, Mo, Hf, Ta, and W in a total amount of 3% or less. ([0052]). Additionally, Ohta et al. teaches that part of Fe may prima facie case of obviousness exists. See MPEP §2144.05.
Further regarding claim 25, Ohta et al. teaches that its nanocrystalline alloy ribbon comprises a local structure having nanocrystals with average diameters of 60 nm or less, which overlaps with the instantly claimed range of less than 40 nm, dispersed at a volume fraction of 50% or more in an amorphous matrix. (Abstract, [0012]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Ohta et al. further teaches that its nanocrystalline alloy ribbon has a radius of ribbon curvature of 0.65 m (i.e. 650 mm) or more, which satisfies the instantly claimed range of at least 200 mm. (Table 9).
Note that the limitation “heat-treated” is a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP §2113.
Ohta et al. does not explicitly teach that its alloy ribbon has a B80/Bs ratio of 0.92 to 0.98, where B80 is magnetic induction at 80 A/m, and a magnetic induction at 80 A/m exceeding 1.6T and below 1.75T and a coercivity Hc of less than 6.5 A/m. ([0045]). Furthermore, Ohta et al. teaches that its alloy ribbon was heat treated, but does not explicitly teach that it exhibits a core loss of 1.5 T and 50 Hz of less than 0.27 W/kg. ([0080]-[0082]).

This process is substantially identical to the process described in paragraph [0027] of Applicant’s specification, comprising heating a nanocrystalline alloy ribbon at an average heating rate of more than 50 °C/sec. from room temperature or higher to a predetermined holding temperature ranging from 430 °C to 530 °C, and holding the ribbon at the holding temperature for less than 90 min.
Therefore, one of ordinary skill in the art would expect the alloy ribbon of Ohta et al. to have a B80/Bs ratio of 0.92 to 0.98, where B80 is magnetic induction at 80 A/m , a magnetic induction at 80 A/m exceeding 1.6 T and below 1.75T, a coercivity Hc of less than 6.5 A/m, and a core loss at 1.5 T and 50 Hz of less than 0.27 W/kg, as the alloy ribbon of Ohta et al. is of a substantially identical composition and microstructure and is produced by a substantially identical process. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.  
Regarding claim 26, Ohta et al. teaches that its alloy ribbon has a Bs of 1.7 T or more, which overlaps with the instantly claimed range. ([0045]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. 
Regarding claim 27, Ohta et al. teaches that the content of Fe is 75 atomic % or more. ([0045]).
100−x−y−zAxByXz, wherein A is Cu and/or Au, X is at least one element selected from the group consisting of Si, S, C, P, Al, Ge, Ga and Be, and x, y and z are numbers (by atomic %) meeting the conditions of 0<x≦5, 10≦y≦22, 1≦z≦10, and x+y+z≦25, (Abstract, [0012]). Note that the preferred element for A is Cu and the preferred element for X is Si. Therefore, Ohta et al. teaches that its preferred embodiments may consist of Fe, Cu, B, and Si. Furthermore, Ohta et al. teaches numerous examples where its alloy ribbon consists of Fe, Cu, B, and Si. See tables.
Regarding claims 29-31, Ohta et al. further teaches that part of Fe may be substituted by at least one element selected from Ni, Mn, Co, V, Cr, Ti, Zr, Nb, Mo, Hf, Ta, and W in a total amount of 3 at.% or less, preferably 1.5 at.% or less  (corresponding to "a"), which overlaps with the instantly claimed ranges. ([0052]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Furthermore, note that Ohta et al. teaches that Ti, Mo, Nb, Zr, Ta, Hf, and W are optional elements (i.e., total of these may be 0%), which satisfies the range of below 0.2 atomic percent in the instant claim 31.
Regarding claims 32 and 33, Ohta et al. teaches that part of Fe may be substituted by at least one element selected from the group consisting of Re, Y, Zn, As, In, Sn, and rare earth elements in a total amount of 5% or less, preferably 1.0% or less (corresponding to “b”), which satisfies or overlaps with the instantly claimed ranges. ([0053]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Furthermore, note that Ohta et al. teaches that these are optional elements (i.e., total of these may be 0%), which satisfies the instantly claimed ranges.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-16, and 25-33 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 14/591,491. Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 14/591,491 teaches a nanocrystalline alloy ribbon having an identical composition, microstructure, coercivity, and overlapping radius of curvature. Although copending Application No. 14/591,491 does not explicitly teach that its alloy ribbon has the instantly claimed magnetic induction, B80/Bs ratio, B80, and core loss, these properties are expected because copending Application No. 14/591,491 teaches an identical composition, identical microstructure, and a substantially identical process of making. 
Regarding the instant claims 12-16, note that these claims set forth product-by-process limitations. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP §2113. The process limitations recited in instant claims 12-16 imply that the product created by such a process is merely the nanocrystalline ribbon according to the instant claim 1. No further implications are apparent or derived from the product-by-process limitations as set forth. Claims 1-12 of copending Application No. 14/591,491 renders the alloy ribbon of the instant claim 1 obvious, as discussed above, and therefore satisfies the limitations of the instant claims 12-16.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 8/19/2020 have been fully considered but they are not persuasive.

Note that the limitation "heat-treated local structure" is a product-by-process limitation. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP §2113.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the nanocrystalline alloy ribbon, does not depend on its method of production, i.e. heat-treated local structure. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Therefore, one of ordinary skill in the art would expect the alloy ribbon of Ohta et al. to have a magnetic induction at 80 A/m exceeding 1.6 T and below 1.75 T and a coercivity Hc of less than 6.5 A/m, as the alloy ribbon of Ohta et al. is of a substantially identical composition and microstructure and is produced by a substantially identical process. In the case where "the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." See MPEP §2112.01.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., heat treatment by heat conduction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Also, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the 
Although 0.0017-3.33 °C/sec does not overlap with 50 °C/sec, in Paragraph [0080] Ohta et al. also teaches 100°C/min or higher to form a nanocrystalline alloy ribbon with a substantially identical composition and microstructure which overlaps 50 °C/sec. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have 50 °C/sec, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Applicant argues that Table 9 of Ohta et al. shows the coercivity (Hc) of 6.8 A/m or greater and not less than 6.5 A/m. Furthermore, as argued in the Declaration under rule 132, Applicant argues that that Ohta et al. does not disclose or suggest nanocrystals with average particle sizes of less than 40 nm and occupying more than 30 volume percent, citing that the examples of Ohta et al. have coercivities between 6.8 and 7.2 A/m, and thus implicitly discloses an average particle size of less than 40 nm. Applicant further argues that direct heat conductive contact is essential to achieving the radius of ribbon curvature of at least 200 mm, and argues that Ohta et al. teaches neither. Applicant argues, as the Declaration also declares, that Ohta et al. does not teach the claimed magnetic induction at 80 A/m exceeding 1.6 T.
In response, Examiner notes that Ohta et al. teaches that its nanocrystalline alloy ribbon comprises a local structure having nanocrystals with average diameters of 60 nm or less, which overlaps with the instantly claimed range of less than 40 nm, dispersed at a volume fraction of 50% or more in an amorphous matrix, which meets the instantly claimed range of more than 30 volume percent. (Abstract, [0012]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05.
c of less than 4.0 A/m, as the alloy ribbon of Ohta et al. is of a substantially identical composition and microstructure and is produced by a substantially identical process. In the case where "the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." See MPEP §2112.01. Note that "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments." See MPEP §2123 (I). Furthermore, "disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP §2123 (II).
Regarding Applicant's argument that Ohta et al.'s microstructure is not substantially identical, Examiner notes that Ohta et al. teaches that its nanocrystalline alloy ribbon comprises a local structure having nanocrystals with average diameters of 60 nm or less, which overlaps with the instantly claimed range of less than 40 nm, dispersed at a volume fraction of 50% or more in an amorphous matrix. (Abstract, [0012]). Thus, Ohta et al.'s microstructure is substantially identical to that of the claimed invention.
Regarding Applicant's arguments to the examples of Ohta et al., Examiner notes that "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments." See MPEP §2123 (I). Furthermore, "disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP §2123 (II). In response to Applicant's argument that the examples of Ohta et al. have coercivities between 6.8 and 7.2 A/m, and thus implicitly discloses that 
Applicant argues that Ohta et al. does not disclose a magnetic induction at 80 A/m exceeding 1.6 T and below 1.75 T because Ohta et al. does not teach a substantially identical process. Applicant argues that the instant method uses a two-step heat treatment, while Ohta et al. uses a single-step heat treatment. Applicant points to paragraph [0068] of the instant specification for evidence, in which an alloy ribbon is first annealed at a heating rate of 50C/s and held at 481°C, followed by secondary annealing at 430C for 5,400 sec. As shown by Fig. 4, the ribbon did not achieve the claimed limitation before the second anneal. Applicant further argues that Ohta et al. teaches away from 50C/s or higher, or even from 10C/s or higher, suggesting that lower heating rates are preferred. Applicant further argues that paragraph [0068] and Fig. 4 shows criticality of the heat-treatment process. Applicant's Declaration and Supplement Declaration argues that the direct heat conductive contact between the ribbon and the metal heating block or heating bath, as stated in paragraphs [0059] and [0068] are essential to achieving a heating rate of 10°C/s or more but Ohta et al. does not disclose direct heat conductive contact. In other words, Applicant argues that to achieve a heating rate of 10°C/s or more, heating by conduction by contacting the heated metal block, is necessary. Applicant argues that Ohta et al. uses a furnace, and thus cannot achieve a heating rate exceeding 10°C/s.

Furthermore, Examiner notes that Ohta et al. also teaches a second heat treatment, wherein the ribbon is kept at a temperature of about 350-430C for 1 hour or more, preferably 24 hours or less, and more preferably 4 hours or less. ([0083]-[0084]), Therefore, the method of Ohta et al. is substantially identical to that of the instant method, even in the case that a second step is needed, and Ohta et al. is expected to have the claimed limitation. Note that the "before and after the secondary annealing" in Fig. 4 is not representative of the teachings of Ohta et al. In the case where "the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." See MPEP §2112.01.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., two-step heating processes and/or treatment) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable 
Regarding Applicant's arguments that Ohta et al. teaches away from a heating rate of 10C/s or more, Examiner notes that the general teaching of Ohta et al. of 100°C/min or more overlaps with 10C/s or more. Furthermore, note that "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments." See MPEP §2123 (I). Furthermore, "disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP §2123 (II). Furthermore, Examiner notes that there is no evidence that a heating rate of 10°C/s or more is critical to achieving the claimed induction. As stated above, the method of Ohta et al. is substantially identical to the instant method, so Ohta et al. is expected to have the claimed induction. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP §716.02.
In response to Applicant's argument that to achieve a heating rate of 10°C/s or more, heating by conduction by contacting the heated metal block, is necessary, and that because Ohta teaches using a furnace, Ohta et al. cannot have a heating rate exceeding 10°C/s, Examiner notes that these arguments amount to mere speculation or opinion and are not substantiated by evidence. One of ordinary skill in the art would recognize that there is more than one way to achieve a high rating rate. Applicant has provided no evidence that a furnace cannot achieve a heating rate of 10°C/s or more.
Applicant argues that the Office Action has not provided a reason why Ohta et al. provides both suggestion and a reasonable expectation of success. Applicant further argues that the Office 
In response, Examiner notes that in the case where "the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." See MPEP §2112.01.
Furthermore, note that Ohta et al. teaches a process comprising heating the alloy ribbon at an average heating rate of 100°C/min or higher from preferably about 250°C or higher or 300°C or higher to a predetermined holding temperature of 430-500°C, and holding at the holding temperature for 1 hour or less, preferably 30 min or less, more preferably 20 min or less, most preferably 15 min or less. ([0080]-[0082]). This process is substantially identical to the process described in paragraphs [0027] and/or [0028] of Applicant's specification, comprising heating a nanocrystalline alloy ribbon at an average heating rate of more than 10 °C/sec. from room temperature or higher to a predetermined holding temperature ranging from 430 °C to 550 °C, and holding the ribbon at the holding temperature for less than 30 seconds. As the heating parameters of Ohta et al. overlap with those of the process described in the instant specification, and has Ohta et al. teaches an overlapping composition, the claimed magnetic induction would have naturally flowed from the teachings of Ohta et al.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that a two-step heat treatment, citing the Declaration, which states that due to a t1/2 relationship, a more rapid heat rate is necessary to achieve a size of 40 nm and 30 volume percent. Applicant concludes that due to statements made in paragraph [0011], [0068] and Fig. 4, a two-step heat treatment with the heating rate exceeding 10°C/s in the first heat treatment is critical to achieving the combination of both the size and crystal volume, and a heat treatment step not involving 50°C/s as the first step would not achieve the recited size and volume percent. Furthermore, Applicant argues that the present application discloses a criticality of the claimed composition ranges along with the heat treatments to achieve the claimed magnetic induction, which is unexpectedly superior and not disclosed in Ohta et al. Additionally, Applicant notes that the Declaration and Supplement Declaration declares that since Ohta et al.'s examples not having a coercitity of less than 6.5 A/m is evidence that Ohta et al.'s alloys have a crystal size larger than 40 nm.
In response to Applicant's allegations of criticality/unexpected results, Examiner notes that the cited portions in the specification and statements in the Declaration and Supplement Declaration do not provide sufficient evidence to demonstrate criticality of the two-step heat treatment. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP §716.02. Since applicant has not provided objective evidence commensurate in scope with the claims (e.g., experimental data), Applicant's argument is not found convincing. Similarly, in response to Applicant's argument that the examples of Ohta et al. do not have coercitivies below 6.5 A/m, and thus implicitly discloses that an average particle size of less than 40 nm, Examiner notes that this argument amounts to mere speculation or opinion and is not substantiated by evidence. Furthermore, Examiner notes that "disclosed examples and preferred 
Applicant argues that that the process of Ohta et al. is not substantially identical to that of the present invention. Applicant notes that an example in the instant specification uses a heating rate of more than 10°C/s (or 600°C/min) or 50°C/s (or 3000°C/min), while the heating rate in Ohta et al. is preferably 100°C/min or more (1.6°C/s or more). Applicant refers to paragraphs [0009] and [0040] to discuss the effects of the aforementioned heat treatment. Applicant argues that the Office's assertion based on Ohta et al.'s composition, crystal grain size, and total volume does not negate the possibility that the molecular structure could be different. Applicant further argues that Ohta et al. only suggests that the recited coercivity and core loss may or may not occur or be present at best, and is not sufficient to establish inherency.
In response, in the instant specification notes that a heating rate of only greater than 10°C/s is needed. ([0008]). Furthermore, note that the heating rate of Ohta et al. is overlapping with 10°C/s. As Ohta et al. teaches a substantially identical composition and process of making, the claimed coercivity of less than 6.5 A/m and core loss would be expected by one of ordinary skill in the art, absent evidence to the contrary (i.e., by comparative test data). In the case where "the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." See MPEP §2112.01.
Examiner notes that the rejection made is based on obviousness, not inherency (i.e., anticipation). Examiner further notes that the cited paragraphs and do not provide sufficient evidence to demonstrate criticality of the heating rate. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, 
In addition, Examiner notes that the instant specification does not provide sufficient evidence that the instant two-step heat treatment is critical. For example, it is unclear whether or not a single annealing of a longer holding time would achieve the claimed limitation. Furthermore, Examiner notes that Ohta et al. also teaches a second heat treatment, wherein the ribbon is kept at a temperature of about 350-430°C for 1 hour or more, preferably 24 hours or less, and more preferably 4 hours or less. Therefore, the method of Ohta et al. is substantially identical to that of the instant method, and Ohta et al. is expected to have the claimed limitation. Note that the "before 2nd anneal" is not representative of the teachings of Ohta et al. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
Regarding Applicant's arguments that Ohta et al. teaches away from a heating rate of 10°C/s or more, Examiner notes that the general teaching of Ohta et al. of 100°C/min or more overlaps with 10°C/s or more. Furthermore, note that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I). Furthermore, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP §2123 (II).
Regarding Applicant's arguments that Ohta et al. does not enable an alloy ribbon having all the properties recited in claim 1 and one having ordinary skill in the art would not be motivated to arrive the features as recited in claim 1 is found not persuasive because Ohta et al. shows a magnetic core (Abstract, Paragraph [0045]) with the compositions (see claim 1), the nanocrystalline alloy ribbon having a heat-treated (annealing and heat treatment, Abstract, Paragraphs [0018], [0052], [0055], [0056]) local 
Ohta et al. does not explicitly teach a magnetic induction at 80 A/m exceeding 1.6 T and below 1.75 T and a coercivity of less than 6.5 A/m.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to the specific ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain low core loss and excellent corrosion resistance (Paragraphs [0010], [0127], Table 7).  In re Aller, 105 USPQ 233.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the nanocrystalline alloy ribbon, does not depend on its method of production, i.e. heat-treated local structure. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
In addition, Ohta et al. teaches a nanocrystalline alloy ribbon with a substantially identical composition and microstructure such that its alloy ribbon is made by a substantially identical process comprising heating the alloy ribbon at an average heating rate of 0.1-200°C/min or higher from preferably about 250°C or higher or 300°C or higher to a predetermined holding temperature of 430-500°C, and holding at the holding temperature for 1 hour or less, preferably 30 min or less, more 
This process is substantially identical to the process described in Applicant's originally filed specification (such as [0008], [0027]) comprising heating a nanocrystalline alloy ribbon at an average heating rate of more than 50 °C/sec from room temperature or higher to a predetermined holding temperature ranging from 430 °C to 530 °C, and holding the ribbon at the holding temperature for less than 90 min.
Therefore, one of ordinary skill in the art would expect the alloy ribbon of Ohta et al. to have a magnetic induction at 80 A/m exceeding 1.6 T and below 1.75 T and a coercivity Hc of less than 6.5 A/m, as the alloy ribbon of Ohta et al. is of a substantially identical composition and microstructure and is produced by a substantially identical process. In the case where "the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." See MPEP §2112.01.
In response to Applicant's allegations of criticality/unexpected results, Examiner notes that the cited portions in the specification and statements in the Declaration and Supplement Declaration do not provide sufficient evidence to demonstrate criticality of the two-step heat treatment by stating “the present application discloses that the resulting compound having such a heat-treated local structure is unexpectedly superior in a magnetic induction at 80 A/m exceeding 1.6 T”. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP §716.02. Since applicant has not provided objective evidence commensurate in scope with the claims (e.g., experimental data), Applicant's argument is not found 
Applicant further argues that paragraph [0046] and/or [0051] of the instant specification shows the criticality of the claimed Cu content, while Ohta et al. merely teaches a broadly overlapping range. Paragraphs [0047] and/or [0051] states that Cu atoms form clusters if ≥1.2 at.%.
Regarding Applicant's arguments pertaining to the Cu content, Examiner notes that Ohta teaches an overlapping Cu range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. Furthermore, Applicant has no provided any evidence (e.g., comparative data) that sufficiently demonstrates the criticality of the claimed Cu range. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP §716.02.
In response to Applicant's allegations that the Declaration and Supplemental Declaration is substantial evidence, Examiner notes that objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP §716.02. Since applicant has not provided objective evidence commensurate in scope with the claims (e.g., experimental data), Applicant's argument is not found convincing. Examiner notes that this argument amounts to mere speculation or opinion and is not substantiated by evidence.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Examiner, Art Unit 1734